DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/13/2022 has been entered. Claims 7 and 17 have been cancelled. Claims 1, 3-4, 6, 8-12, 14, 16, and 18-20 have been amended. Claims 21 and 22 have been added. Claims 1-6, 8, 11-16, 18, and 21-22 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Examiner find applicant’s arguments to the rejections under 35 U.S.C. § 103 persuasive. Applicant’s amendments to the claims have overcome each and every objection and rejection set forth in the Non-Final Office Action mailed on 01/31/2022. 

Election/Restrictions
Claims 1 and 11 are allowable. Claims 9, 10, 19, and 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species A and Species B, as set forth in the Office action mailed on 10/07/2020, is hereby withdrawn and claims 9, 10, 19, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-6, 8-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to disclose either alone or in combination a method of operating a first auxiliary multi-mode generator to power an electric Wing Ice Protection System (eWIPS) applying heat to flying surfaces of an aircraft; comprising: monitoring atmospheric conditions; during atmospheric conditions conducive to the formation of ice and when sufficient main generators are operative and providing power to a main aircraft electrical bus, operating the first auxiliary multi-mode generator in a variable voltage mode and providing a variable voltage to the eWIPS; and during atmospheric conditions not conducive to the formation of ice, or upon a failure of one or more main generators, operating the first auxiliary multi-mode generator in a fixed voltage mode and providing a predetermined fixed voltage to the main aircraft electrical bus as backup power. The prior art of record also failed to disclose an aircraft comprising two wings, a main aircraft electrical bus, one or more main aircraft bus generators providing fixed voltage to the main aircraft electrical bus, and an electric Wing Ice Protection System (eWIPS) configured to apply heat to flying surfaces of the aircraft, comprising: atmospheric condition sensors; processing circuitry receiving an output of the atmospheric condition sensors and operative to control the eWIPS; and a first auxiliary multi-mode generator configured to when the processing circuitry determines atmospheric conditions are conducive to the formation of ice and when sufficient main aircraft bus generators are operative, operate in a variable voltage mode and provide a variable voltage to the eWIPS; and when the processing circuitry determines atmospheric conditions are not conducive to the formation of ice, or upon a failure of one or more main aircraft bus generators, operate in a fixed voltage mode and provide a predetermined fixed voltage to the main aircraft electrical bus as backup power.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644